DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The response filed on 8/3/2022 has been entered and made of record. Claims  1, 11, and 16 are amended. Claims 1-20 are pending.
The previous rejections of claims 1-4, 7, 9-13, 16-17, and 19-20 under 35 USC 103 under Otillar et al in view of Liang, claims 8 and 15 under 35 USC 103 under Otillar in view of Liang and Rines, and claims 6 and 14 under 35 USC 103 under Otillar in view of Liang and Cunningham have been withdrawn as necessitated by the amendment. New rejections have been made to claims 1-4, 7, 9-13, 16-17, and 19-20 under 35 USC 103 under Otillar et al in view of Liang and Johnson, claims 8 and 15 under 35 USC 103 under Otillar in view of Liang, Johnson, and Rines, and claims 6 and 14 under 35 USC 103 under Otillar in view of Liang, Johnson, and Cunningham.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed 7/15/2019 were accepted. 

Claim Objections
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Otillar et al (US 20180276573 A1; filed 3/22/2017) in view of Liang et al (US 20150012472 A1; filed 2/4/2013) and Johnson (US 20110137691 A1; filed 4/1/2010).

With regards to claim 1,  Otillar et al discloses a method comprising: accessing, by one or more processors, a training database of reference metadata descriptive of reference travel plans that include reference first-type travel plans and reference second-type travel plans (Otillar et al, paragraph 47: “The machine learning models can initially be trained by extracting features associated with travel related content and trips taken by users of the online system 100 for which certain information has already been determined and creating a feature vector”); training, by the one or more processors, a learning machine to distinguish candidate first-type travel plans from candidate second-type travel plans (Otillar et al, paragraph 47: “The training set for the machine learning model or classifiers that will be used is a subset of the overall data set that is representative of the data to be classified, including positive and negative examples on which the model is being trained.”), the learning machine being trained based on decision trees generated from randomly selected subsets of the reference metadata that is descriptive of the reference travel plans, the randomly selected subsets each describing a corresponding randomly selected portion of the reference travel plans that include the reference first-type travel plans and the reference second-type travel plans (Otillar et al, paragraph 47: “Machine learning techniques include, for example… random forests, bagged trees” The bagging includes selecting a random sample of the training set and matching each to a tree of the random forest; paragraph 47: “The machine learning models can initially be trained by extracting features associated with travel related content and trips taken by users of the online system 100 for which certain information has already been determined and creating a feature vector… The training set for the machine learning model or classifiers that will be used is a subset of the overall data set that is representative of the data to be classified, including positive and negative examples on which the model is being trained”)… and providing, by the one or more processors, the modified learning machine trained to distinguish candidate first-type travel plans from candidate second-type travel plans (Otillar et al, paragraph 47: “The training outputs models or classifiers that can then be used to identify this same data associated with other similar items that the model has not encountered before.”).
However, Otillar et al does not disclose the candidate first-type travel plans comprising non-reimbursable travel plans, the candidate second-type travel plans comprising reimbursable travel plans… modifying, by the one or more processors, the trained learning machine based on asymmetrical penalties for incorrectly distinguishing candidate first-type data from candidate second-type data … modified learning machine trained based on the asymmetrical penalties based on the asymmetrical penalties for incorrectly distinguishing candidate first-type data from candidate second-type data.
Johnson teaches distinguish… the candidate first-type travel plans comprising non-reimbursable travel plans, the candidate second-type travel plans comprising reimbursable travel plans (Johnson, paragraph 6: “retrieve vehicle travel mode data for a plurality of vehicle travel modes based at least in part on the received vehicle travel plan data… the vehicle travel plan and a vehicle travel mode selection rule from among a plurality of vehicle travel modes, wherein the vehicle travel mode selection rule includes as at least a component thereof a factor that favors a vehicle travel mode if that vehicle travel mode is estimated to produce a lower amount of carbon emissions than another vehicle travel mode, and wherein the vehicle travel modes comprise at least two members of the group consisting of a rental vehicle travel mode, a fleet vehicle travel mode and a reimbursable personal vehicle travel mode.” Also see paragraph 9 for travel mode selection rule details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Otillar and Johnson such that the invention distinguishes between plans that are reimbursable and plans that aren’t. This would have enabled the invention to use the type of travel plan to select a travel mode automatically for the user (Johnson, abstract: “Different vehicle travel modes under consideration for use to satisfy a travel plan are evaluated and selected based at least in part on their relative environmental impacts such that an aggregate reduction in carbon emissions can be achieved via a judicious selection of vehicle travel modes used to carry out a vehicle travel plan.” Paragraph 2: “better management of vehicle travel, particularly in connection with business vehicle travel.”).
Liang et al teaches modifying, by the one or more processors, the trained learning machine based on asymmetrical penalties for incorrectly distinguishing candidate first-type data from candidate second-type data … modified learning machine trained based on the asymmetrical penalties for incorrectly distinguishing candidate first-type data from candidate second-type data (Liang et al, paragraph 8: “determine an updated error rate of the weak learner based on the outcome of the classification and the first importance weight; select a first weak learner from the first plurality of weak learners based on the updated error rate of the first weak learner; and update the classifier based on the first weak learner.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Otillar and Liang such that an importance weight is given to each candidate travel plan that differs from the weights of other candidate travel plans. This would have enabled the classifier to adapt for training data sets with an imbalance in the proportions of samples (Liang et al, paragraphs 5-6: “However, current on-line classifiers lack adaptations for dealing with training data sets where an imbalance exists between the proportions of true-positive, true-negative, false-positive, and false-negative samples. Furthermore, current on-line classifiers are unable to adapt to shifts in the proportions of positive and negative samples that occur as the sizes of training data sets expand over time. Accordingly, new mechanisms for updating a classifier are desirable.”

With regards to claim 2, which depends on claim 1, Otillar et al does not disclose yet Liang et al teaches the asymmetrical penalties include unequal first and second penalties, the first penalty to be applied for incorrectly classifying a candidate first- type travel plan being greater than the second penalty to be applied for incorrectly classifying a candidate second-type travel plan (Liang et al, paragraph 8: “determine an updated error rate of the weak learner based on the outcome of the classification and the first importance weight; select a first weak learner from the first plurality of weak learners based on the updated error rate of the first weak learner; and update the classifier based on the first weak learner.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Otillar and Liang such that an importance weight is given to each candidate travel plan that differs from the weights of other candidate travel plans. This would have enabled the classifier to adapt for training data sets with an imbalance in the proportions of samples (Liang et al, paragraphs 5-6: “However, current on-line classifiers lack adaptations for dealing with training data sets where an imbalance exists between the proportions of true-positive, true-negative, false-positive, and false-negative samples. Furthermore, current on-line classifiers are unable to adapt to shifts in the proportions of positive and negative samples that occur as the sizes of training data sets expand over time. Accordingly, new mechanisms for updating a classifier are desirable.”).

With regards to claim 3, which depends on claim 1, Otillar et al does not disclose yet Liang et al teaches the asymmetrical penalties include unequal first and second penalties, the first penalty to be applied for incorrectly classifying a candidate first- type travel plan being less than the second penalty to be applied for incorrectly classifying a candidate second-type travel plan (Liang et al, paragraph 8: “determine an updated error rate of the weak learner based on the outcome of the classification and the first importance weight; select a first weak learner from the first plurality of weak learners based on the updated error rate of the first weak learner; and update the classifier based on the first weak learner.”). Note: Since there are no distinguishing features between the first and second-type travel plans, claims 2 and 3 are functionally identical. Thus the same rejection is applicable to both claims.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Otillar and Liang such that an importance weight is given to each candidate travel plan that differs from the weights of other candidate travel plans. This would have enabled the classifier to adapt for training data sets with an imbalance in the proportions of samples (Liang et al, paragraphs 5-6: “However, current on-line classifiers lack adaptations for dealing with training data sets where an imbalance exists between the proportions of true-positive, true-negative, false-positive, and false-negative samples. Furthermore, current on-line classifiers are unable to adapt to shifts in the proportions of positive and negative samples that occur as the sizes of training data sets expand over time. Accordingly, new mechanisms for updating a classifier are desirable.”

With regards to claim 4, which depends on claim 1, Otillar et al discloses the reference metadata of the reference travel plans indicates source entities that each reserved a corresponding reference travel plan among the reference travel plans for a corresponding user (Otillar et al, paragraph 40: “In one embodiment, the item is a ticket for a flight and the information include the scheduled departure time and arrival time, the origin and destination airport locations, the type of seat (e.g., economy, business class, or first class), the cost of the ticket, and the third party providing the flight”); and the training of the learning machine to distinguish candidate first-type travel plans from candidate second-type travel plans is based on the indicated source entities that each reserved a corresponding reference travel plan for a corresponding user (Otillar et al, paragraph 48: “In one embodiment, the machine learning engine 265 trains the models using feature vectors and a training label… For example, the feature vectors can be derived from information about trips taken by a population of users of the online system 100. The information may be a string data type representation of an item description from a website of a third party system 120.”).

With regards to claim 7, which depends on claim 1, Otillar et al discloses the reference metadata of the reference travel plans indicates total counts of destination cities, the indicated total counts respectively corresponding to each reference travel plan among the reference travel plans (Otillar et al, paragraph 40: “In one embodiment, the item is a ticket for a flight and the information include the… destination airport locations”); and the training of the learning machine to distinguish candidate first-type travel plans from candidate second-type travel plans is based on the indicated total counts of destination cities. (Otillar et al, paragraph 48: “In one embodiment, the machine learning engine 265 trains the models using feature vectors and a training label… For example, the feature vectors can be derived from information about trips taken by a population of users of the online system 100. The information may be a string data type representation of an item description from a website of a third party system 120.”).


With regards to claim 9, which depends on claim 1, Otillar et al discloses accessing a curated database of annual first-type events whose dates of occurrence vary by year (Otillar et al, paragraph 84: “In other embodiments, the feature vector indicates that users tend to extend their stay for additional days around holidays.” Several holidays have varying dates each year); and wherein: the reference metadata of the reference travel plans indicates dates of travel respectively corresponding to each reference travel plan among the reference travel plans (Otillar et al, paragraph 40: “In one embodiment, the item is a ticket for a flight and the information include the… destination airport locations”); and the training of the learning machine to distinguish candidate first-type travel plans from candidate second-type travel plans is based on a comparison of the dates of occurrence to the dates of travel (Otillar et al, paragraph 48: “In one embodiment, the machine learning engine 265 trains the models using feature vectors and a training label… For example, the feature vectors can be derived from information about trips taken by a population of users of the online system 100. The information may be a string data type representation of an item description from a website of a third party system 120.” Otillar et al, paragraph 84: “In other embodiments, the feature vector indicates that users tend to extend their stay for additional days around holidays.”).


With regards to claim 10, which depends on claim 1, Otillar et al discloses accessing a curated database of annual second-type events whose dates of occurrence vary by year (Otillar et al, paragraph 84: “In other embodiments, the feature vector indicates that users tend to extend their stay for additional days around holidays.” Several holidays have varying dates each year); and wherein: the reference metadata of the reference travel plans indicates dates of travel respectively corresponding to each reference travel plan among the reference travel plans (Otillar et al, paragraph 40: “In one embodiment, the item is a ticket for a flight and the information include the… destination airport locations”); and the training of the learning machine to distinguish candidate first-type travel plans from candidate second-type travel plans is based on a comparison of the dates of occurrence to the dates of travel (Otillar et al, paragraph 48: “In one embodiment, the machine learning engine 265 trains the models using feature vectors and a training label… For example, the feature vectors can be derived from information about trips taken by a population of users of the online system 100. The information may be a string data type representation of an item description from a website of a third party system 120.” Otillar et al, paragraph 84: “In other embodiments, the feature vector indicates that users tend to extend their stay for additional days around holidays.”).
Note: Since claim 10 depends on claim 1, the difference between claim 9 and 10 was just a renaming of the first/second-type events.

Claim 11 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
Claim 12 recites substantially similar limitations to claim 2 and is thus rejected along the same rationale.
Claim 13 recites substantially similar limitations to claim 4 and is thus rejected along the same rationale.
Claim 16 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
Claim 17 recites substantially similar limitations to claim 2 and is thus rejected along the same rationale.
Claim 19 recites substantially similar limitations to claim 7 and is thus rejected along the same rationale.
Claim 20 recites substantially similar limitations to claim 10 and is thus rejected along the same rationale.




Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Otillar et al in view of Liang et al and Johnson, and further in view of Cunningham (US 20100228577 A1; filed 3/9/2010).


With regards to claim 6, which depends on claim 1, Otillar et al discloses the reference metadata of the reference travel plans indicates a certain type of metadata… (Otillar et al, paragraph 40: “In one embodiment, the item is a ticket for a flight and the information include the scheduled departure time and arrival time, the origin and destination airport locations, the type of seat (e.g., economy, business class, or first class), the cost of the ticket, and the third party providing the flight”); and the training of the learning machine to distinguish candidate first-type travel plans from candidate second-type travel plans is based on the indicated certain type of metadata (Otillar et al, paragraph 48: “In one embodiment, the machine learning engine 265 trains the models using feature vectors and a training label… For example, the feature vectors can be derived from information about trips taken by a population of users of the online system 100. The information may be a string data type representation of an item description from a website of a third party system 120.”).
However, Otillar et al does not disclose the reference metadata of the reference travel plans indicates ratios of layovers to destination cities, the indicated ratios respectively corresponding to each reference travel plan among the reference travel plans.
Cunningham teaches the reference metadata of the reference travel plans indicates ratios of layovers to destination cities, the indicated ratios respectively corresponding to each reference travel plan among the reference travel plans (Cunningham, paragraph 46: “As referred to herein, known information is any information that is known to the user device based on current configuration data and previously downloaded information, such as schedule information previously saved to local memory (including a travel itinerary), the current time, the current location, among others;” paragraph 54: “As another example, in response to determining based on known information that the user has arrived at a given airport gate and has a long layover;” examiner is interpreting the information regarding the layovers in the itinerary as “indicating” the ratios of layovers to destination cities).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have included data regarding layovers in the reference metadata. This would have enabled the invention to provide purchase suggestions to a user based on the layover information (Cunningham, paragraph 54: “in response to determining based on known information that the user has arrived at a given airport gate and has a long layover, user device 100 can offer the user a coupon for a day pass at an airline's frequent flyer lounge or restaurant(s) in a given terminal”).

Claim 14 recites substantially similar limitations to claim 6 and is thus rejected along the same rationale.


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Otillar et al in view of Liang et al and Johnson, and further in view of Rines (US 20090210262 A1; filed 2/15/2008).


With regards to claim 8, which depends on claim 1, Otillar et al discloses the reference metadata of the reference travel plans indicates a certain type of metadata… (Otillar et al, paragraph 40: “In one embodiment, the item is a ticket for a flight and the information include the scheduled departure time and arrival time, the origin and destination airport locations, the type of seat (e.g., economy, business class, or first class), the cost of the ticket, and the third party providing the flight”); and the training of the learning machine to distinguish candidate first-type travel plans from candidate second-type travel plans is based on the indicated certain type of metadata (Otillar et al, paragraph 48: “In one embodiment, the machine learning engine 265 trains the models using feature vectors and a training label… For example, the feature vectors can be derived from information about trips taken by a population of users of the online system 100. The information may be a string data type representation of an item description from a website of a third party system 120.”).
However, Otillar et al does not disclose the reference metadata of the reference travel plans includes indications of whether conventions occurred in destination cities respectively corresponding to each reference travel plan among the reference travel plans.
Rines teaches the reference metadata of the reference travel plans includes indications of whether conventions occurred in destination cities respectively corresponding to each reference travel plan among the reference travel plans (Rines, Paragraph 136: "On the other hand, all of the participants may be located in Phoenix, but they may all be attending a convention in San Jose").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Otillar and Rines such that the metadata includes information regarding conventions in destination cities. This would have allowed the invention to clearly schedule and/or coordinate the travel plans for a user or multiple users (Rines, paragraph 136: “In this case, the ATS application 130 and/or the client travel application 370 may attempt to note such information from the calendar text and automatically schedule or prompt the user for the location information if it is ambiguous (268). The ATS 380 can also attempt to coordinate the travel of all travelers.”).

Claim 15 recites substantially similar limitations to claim 8 and is thus rejected along the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argued that Otillar and Liang do not teach the independent claims (1, 11, and 16) as amended because neither mention the distinguishing of reimbursable and non-reimbursable travel plans. However, upon further search, examiner has made new rejections above to the claims in view of Johnson. Johnson teaches using vehicle travel modes, which include reimbursable travel, to determine which travel plans to present to the user as the best option. See the new rejection above to claim 1 for more details.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178